Title: From George Washington to Major General Horatio Gates, 27 February 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge 27th Feby 1778

The frequent complaints of the Brigade Majors and Adjutants for want of writing Paper obliges me to call the attention of the Board to the procurement of that necessary article. Colo. Pickering can inform them how much the service suffers on that account, from his experience while in the Office of Adjutant General. I know it properly belongs to the Quarter Master Generals department to provide paper,

but the Deputy who has attended the Army has not been able to furnish any thing like the proper quantity. I fear it is not to be obtained on the Continent, as all the Mills are fully employed in making Cartridge and printing paper. I would therefore wish that orders may be given to the purchasers of military Stores to buy what writing paper may fall in their way, and that the secret Committee or whatever Body has the management of importations from abroad may be desired to include paper among other Articles. If they were also desired to import a parcel of blank Books proper for Orders, it would be very convenient. I have the Honor to be Sir Yr most obt Servt.
